Title: John Adams to Abigail Adams, 16 December 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Corunna December 16. 1779

Last night We all arrived in this Place from Ferrol. The Distance is about twenty miles by Land over high Mountains and bad Roads. You would have been diverted to have seen Us all mounted upon our Mules and marching in Train. From the Mountains We had all along the Prospect of a rich fertile Country, cultivated up to the Tops of the highest Hills and down to the very edge of Water all along the shore.
I made my Visits last night to the Governor of the Province, who resides here and to the Governor of the Town, and was politely received by both. I have a long Journey before me of a thousand miles I suppose at least to Paris. Through this Kingdom We shall have bad roads and worse Accommodations, I dont expect to be able to get to Paris in less than thirty days. I shall have an Opportunity of seeing Spain, but it will be at a great Expence. I am advised by every Body to go by Land. The Frigate the Sensible is in so bad Condition as to make it probable she will not be fit to put to Sea in less than three or four Weeks perhaps five or six, and then We should have the storms and Enemies of the Bay of Biscay, to escape, or encounter.
After this wandering Way of Life is passed I hope to return, to my best friend and pass the Remainder of our Days in Quiet.
I cannot learn that Great Britain is yet in Temper to listen to Propositions of Peace, and I dont expect before another Winter to have much to do in my present Capacity.
My tenderest affection to our dear Children, and believe me, ever yours,

John Adams

